NUMBER 13-09-00006-CR

 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 
 
JAMES RANKIN ROBERTSON A/K/A
JAMES FRANKLIN ROBERTSON,		   			 Appellant,

v.

THE STATE OF TEXAS,					        	 	  Appellee.


On appeal from the 24th  District Court 
of Goliad County, Texas.


MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion by Justice Garza

	Appellant, James Rankin Robertson a/k/a James Franklin Robertson, appeals his
conviction for aggravated sexual assault, a first-degree felony.  See Tex. Penal Code Ann.
§ 22.021(a)(1)(B)(ii), (a)(2)(A), (e) (Vernon Supp. 2009).  By three issues, which can be
categorized as two, appellant contends that his conviction should be reversed because: 
(1) his retained trial counsel was ineffective; and (2) the trial court erred in admitting a
taped recording of a conversation between appellant and the alleged victim in this case. 
We affirm.
I. Background
	Appellant was charged by indictment on May 30, 2008, for one count of aggravated
sexual assault wherein it was alleged that appellant forced R.R., his thirteen-and-a-half
year old granddaughter, to engage in oral sex with him and threatened her with a knife
while telling her not to tell anyone about the incident.  The case proceeded to trial, and the
jury returned a guilty verdict on the underlying charge.  The jury sentenced appellant to
ninety-nine years' incarceration in the Institutional Division of the Texas Department of
Criminal Justice.  After appellant retained new counsel, this appeal ensued.II. Ineffective Assistance of Counsel
	By his first issue, appellant contends that he was denied effective assistance
because his trial counsel opened the door to damaging extraneous offense testimony. 
Appellant further contends that he was denied effective assistance because of his trial
counsel's allegedly "outrageous" courtroom behavior. 
A.	Applicable Law
	To establish ineffective assistance of counsel, appellant must show:  (1) his
attorney's representation fell below an objective standard of reasonableness; and (2) there
is a reasonable probability that, but for his attorney's errors, the result of the proceeding
would have been different.  See Strickland v. Washington, 466 U.S. 668, 684 (1984);
Dewberry v. State, 4 S.W.3d 735, 757 (Tex. Crim. App. 1999) (holding that appellant must
show a reasonable probability that, but for counsel's errors, the fact finder would have had
a reasonable doubt as to appellant's guilt); Jaynes v. State, 216 S.W.3d 839, 851 (Tex.
App.-Corpus Christi 2006, no pet.).  Whether this test has been met is to be judged on
appeal by the totality of representation, not by any isolated acts or omissions.  Jaynes, 216
S.W.3d at 851.  Appellant has the burden to prove ineffective assistance of counsel by a
preponderance of the evidence.  Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App.
1999) (citing Cannon v. State, 668 S.W.2d 401, 403 (Tex. Crim. App. 1984)).
	Our review of counsel's representation is highly deferential, and we will find
ineffective assistance only if the appellant overcomes the strong presumption that his
counsel's conduct fell within the wide range of reasonable professional assistance.  See
Strickland, 466 U.S. at 689; Jaynes, 216 S.W.3d at 851.  The right to "reasonably effective
assistance of counsel" does not guarantee errorless counsel or counsel whose
competency is judged by perfect hindsight.  Saylor v. State, 660 S.W.2d 822, 824 (Tex.
Crim. App. 1983).  Moreover, the acts or omissions that form the basis of appellant's claim
of ineffective assistance must be supported by the record.  Thompson, 9 S.W.3d at 814;
Jaynes, 216 S.W.3d at 851.  A silent record which provides no explanation for counsel's
actions usually will not overcome the strong presumption of reasonable assistance. 
Thompson, 9 S.W.3d at 813-14.  To warrant reversal without affording counsel an
opportunity to explain his actions, "the challenged conduct must be 'so outrageous that no
competent attorney would have engaged in it.'"  Roberts v. State, 220 S.W.3d 521, 533
(Tex. Crim. App. 2007) (quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim.
App. 2005)). 
B.	Extraneous Offense Evidence
	Appellant first complains about his trial counsel's questioning of one of appellant's
friends, Don Mitchell.  Mitchell testified as to appellant's demeanor and standing in the
community; however, he also testified to the following:

	Q: [Appellant's trial counsel]	Ever known this man to be violent?
 
	A: [Mitchell] 				Never have I known this man to be
violent.
 
	Q: 					Anything in his character that has ever
indicated to you he's capable of raping
anyone, much less his own
granddaughter?
 
	A:					Absolutely not.

Appellant asserts that Mitchell's testimony regarding appellant's capability of raping others
opened the door for the State to introduce the rebuttal testimony of Leigh Ann Soderholtz,
appellant's adult daughter. (1)
	Soderholtz testified that appellant sexually abused her "[m]any, many, many times"
while she lived with appellant and his wife.  She stated that appellant sexually abused her
from when she was six or seven years old until she moved out of appellant's house when
she was eighteen years old.  She also testified that appellant's sexual abuse of her was
frequent and involved fondling, oral sex, and an instance of sexual intercourse.  Appellant's
trial counsel did not cross-examine Soderholtz.      
	While we recognize that Soderholtz's testimony was damaging to appellant's case,
trial counsel's questioning of Mitchell was not the only instance in which the door was
opened for the State to submit extraneous offense evidence. (2)  Appellant himself testified
during the guilt-innocence phase and, in response to the State's questioning, denied ever
having sex with Soderholtz or sexually contacting R.R., the victim in this case. (3) See Bass
v. State, 270 S.W.3d 557, 563 (Tex. 2008) (citing Daggett v. State, 187 S.W.3d 444, 453-54 (Tex. Crim. App. 2005) (holding, in a prosecution for sexual assault of a child under
seventeen, that defendant's sweeping direct-examination testimony denying any sexual
misconduct with minors opened the door to admission of extraneous offense evidence of
defendant's sexual misconduct with another minor to rebut this sweeping testimony)). 
Therefore, appellant's own testimony during the guilt-innocence phase belies his
contention that his trial counsel's alleged wrongful questioning of Mitchell was the sole
cause for opening the door to the admission of Soderholtz's rebuttal testimony. 
Furthermore, because the record is silent as to trial counsel's strategy, we cannot say that
trial counsel's questioning of Mitchell regarding appellant's capability to rape others, his
demeanor, and his standing in the community was not the result of a sound and
reasonable trial strategy.  See Thompson, 9 S.W.3d at 813-14; Dewberry, 4 S.W.3d at 757
("Failure to make the required showing of either deficient performance or sufficient
prejudice defeats the ineffectiveness claim."); see also Moreno v. State, 1 S.W.3d 846, 865
(Tex. App.-Corpus Christi 1999, pet. ref'd) (noting that "we must presume that trial counsel
is better positioned than the appellate court to judge the pragmatism of the particular case,"
and that trial counsel "made all significant decisions in the exercise of reasonable
professional judgment").
	Based on the foregoing, we conclude that appellant has not met his burden in
overcoming the strong presumption that trial counsel provided professional and objectively
reasonable assistance with respect to the questioning of Mitchell.  See Thompson, 9
S.W.3d at 813; Dewberry, 4 S.W.3d at 757; see also Strickland, 466 U.S. at 684; Jaynes,
216 S.W.3d at 851.    
C.	Trial Counsel's Behavior at Trial
	Appellant also complains about trial counsel's conduct and performance during the
trial.  Specifically, appellant contends that trial "counsel's courtroom performance and
behavior was so deficient, no reasonable trial strategy could justify it, and his courtroom
conduct was so outrageous and serious, it undermined the proper functioning of the
adversarial process, deprived [a]ppellant of a fair trial, and prejudiced and harmed him."
	In support of his contentions, appellant cites to portions of the record where trial
counsel made various sidebar comments, in an apparent effort to get the trial court to hold
him in contempt and throw him in jail in order to stop the trial.  In addition, appellant argues
that trial counsel provided ineffective assistance because he:  (1) claimed ignorance with
respect to the indictment that was being tried (4); (2) accused the State, in open court, of lying
and "vindictive prosecution"; (3) complained to the trial court about the grand jury
proceedings (5); (4) noted, in open court, that appellant was not applying for probation; (5)
conducted voir dire rapidly; (6) accused the State of fabricating evidence; (7) made sidebar
comments regarding the complaining witness; (8) improperly impeached a non-testifying
witness; (9) accused the State and police of impropriety in his closing argument; and (10)
criticized, in open court, many of the trial court's evidentiary rulings.  We disagree.
	Appellant has not directed us to portions of the record conclusively demonstrating
that, but for trial counsel's alleged ignorance regarding the grand jury proceedings, the
outcome would have been different.  See Thompson, 9 S.W.3d at 814; Jaynes, 216
S.W.3d at 851; see also Strickland, 466 U.S. at 684; Dewberry, 4 S.W.3d at 757.  With
respect to appellant's remaining arguments regarding trial counsel's alleged ignorance of
the law, it appears that trial counsel's strategy may have been to obtain jury sympathy by
blaming the district attorney's office for various alleged misdeeds.  Furthermore, trial
counsel admitted, during one of his lengthy statements made in open court, that his
behavior was designed to encourage the trial court to continue the case or order a mistrial. (6) 
While we do not condone the statements made by trial counsel, the record reflects that trial
counsel:  (1) vigorously defended appellant from the underlying charge; (2) moved for
mistrial on several occasions; (3) actively participated in the trial; (4) adequately questioned
witnesses; and (5) made numerous objections to the questioning of witnesses.  See
Jaynes, 216 S.W.3d at 851 (holding that we must review the totality of the representation
when analyzing an ineffective assistance claim).  Therefore, we cannot say that appellant
has met his burden in overcoming the strong presumption that trial counsel provided
professional and objectively reasonable assistance.  See Thompson, 9 S.W.3d at 813;
Saylor, 660 S.W.2d at 824; see also Fuller v. State, 224 S.W.3d 823, 828 (Tex.
App.-Texarkana 2007, no pet.) ("In the absence of counsel's reasons for the challenged
conduct, we will assume a strategic motivation if any can be imagined.") (citing Garcia v.
State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001)); Newsome v. State, 703 S.W.2d 750,
755 (Tex. App.-Houston [14th Dist.] 1985, no pet.) (holding that, if there is any basis for
trial strategy to have been a reason for counsel's action, then further inquiry is improper). 
Accordingly, we overrule appellant's first issue. 
III. Admission of the Taped Recording
	In his second issue, appellant argues that the trial court abused its discretion in
admitting a taped recording of a conversation between appellant and R.R.  Specifically,
appellant contends that the recording should not have been admitted because it was
illegally obtained given that R.R. lacked the capacity to consent to the recording and the
record does not support the application of "vicarious-consent." (7)  The State asserts that
R.R., a party to the conversation in question, consented to the recording and that R.R.'s
stepmother, by dropping R.R. off at the police station, vicariously consented to R.R.'s
interview by law enforcement and the recording of the conversation between R.R. and
appellant.
A.	Standard of Review and Applicable Law
	When reviewing a trial court's ruling to admit or exclude evidence, we give great
deference to the trial court's decision and will reverse only when the record shows that the
trial court abused its discretion.  Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim.
App. 1990) (op. on reh'g).  Further, we will uphold a trial court's ruling if it was correct under
any theory of law applicable to the case.  Martin v. State, 173 S.W.3d 463, 467 (Tex. Crim.
App. 2005).  "Appellate courts will uphold a trial court's ruling on the admissibility of
evidence 'as long as the trial court's ruling was at least within the zone of reasonable
disagreement . . . .'" Id. (quoting Montgomery, 810 S.W.2d at 391).
	Article 38.23(a) of the code of criminal procedure states that "[n]o evidence obtained
by an officer . . . in violation of any provisions of the Constitution or laws of the State of
Texas, or of the Constitution or laws of the United States of America, shall be submitted
in evidence against the accused on the trial of any criminal case."  Tex. Code Crim. Proc.
Ann. art. 38.23(a) (Vernon 2005).  Moreover, section 16.02(b) of the penal code provides
that a person commits an offense if he intentionally intercepts a wire, oral, or electronic
communication.  See Tex. Penal Code Ann. § 16.02(b) (Vernon Supp. 2009).
B.	Discussion
	In arguing that the recorded conversation between appellant and R.R. was illegally
obtained and therefore inadmissible, appellant does not point to, nor are we aware of, any
authority that specifically holds that a minor cannot consent to the recording of his or her
own conversations. (8) See Tex. R. App. P. 38.1(i); see also Tex. Penal Code Ann. §
16.02(c)(4) (providing that it is an affirmative defense to prosecution if the individual
intercepting a wire, oral, or electronic communication is a party to the communication or
one of the parties to the communication has given prior consent to the interception). 
Nevertheless, as non-constitutional error, we review the alleged erroneous admission of
evidence under rule 44.2 of the Texas Rules of Appellate Procedure and disregard the
error unless it affects appellant's substantial rights.  Tex. R. App. P. 44.2; see Tex. R. Evid.
103(a); Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004).  The admission of
inadmissible evidence becomes harmless error if other evidence proving the same fact is
properly admitted elsewhere or comes in elsewhere without objection.  See Brooks v.
State, 990 S.W.2d 278, 287 (Tex. Crim. App. 1999); Sanchez v. State, 269 S.W.3d 169,
172 (Tex. App.-Amarillo 2008, pet ref'd).  We conclude that error, if any, in admitting the
recording is harmless because the information contained on the recording is cumulative
of testimony from R.R. regarding the incident in question and appellant's admission that
he had touched her inappropriately on the breast. (9) See Lane v. State, 151 S.W.3d 188,
193 (Tex. Crim. App. 2004) (stating that "[a]n error [if any] in the admission of evidence is
cured where the same evidence comes in elsewhere without objection").  Accordingly, we
overrule appellant's second issue.
IV. Conclusion
	Having overruled all of appellant's issues on appeal, we affirm the judgment of the
trial court.
 
							________________________
							DORI CONTRERAS GARZA
							Justice	

Do Not Publish. 
Tex. R. App. P. 47.2(b)
Delivered and filed the 
11th day of February, 2010.
1.  Soderholtz later testified that appellant raised her for eighteen years, but he was not her biological
father.
2.  Generally, "evidence of other crimes, wrongs, or acts is not admissible to prove the character of a
person in order to show action in conformity therewith"; however, such evidence "may . . . be admissible for
other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence
of mistake or accident . . . ."  Tex. R. Evid. 404(b); see Bass v. State, 270 S.W.3d 557, 563 (Tex. Crim. App.
2008) ("The issue [of permitting the introduction of extraneous offense evidence] does not necessarily turn
on the type of defense presented, but on whether the extraneous offense evidence has noncharacter-conformity relevance by, for example, rebutting a defensive theory or making less probable defensive
evidence that undermines an elemental fact."). 
3.  Appellant later admitted, in an attempt to secure a reduced punishment, that he committed
indecency with a child by intentionally fondling the breasts of R.R. on one occasion.  See Tex. Penal Code
Ann. § 21.11(a)(1) (Vernon Supp. 2009).
4.  The record reveals that appellant had several other indictments pending pertaining to the alleged
sexual abuse of his children and grandchildren.
5.  In particular, appellant complains that trial counsel demonstrated his ignorance of the law by arguing
to the trial court that the State had improperly brought charges against appellant to the grand jury without
presenting the testimony of a fact witness.
6.  When he received an unfavorable ruling from the trial court, trial counsel repeatedly informed the
trial court of his disagreement with the ruling and stated that he was not going to desist from complaining and
making sidebar comments unless he was held in contempt and thrown in jail.  The trial court steadfastly
refused to send trial counsel to jail for contempt.
7.  The court of criminal appeals has held that a parent may give vicarious consent to record a child's
telephone conversations if the parent has a good-faith basis for believing that the recording is in the best
interest of the child.  See Alameda v. State, 235 S.W.3d 218, 223 (Tex. Crim. App. 2007) (citing Pollock v.
Pollock, 154 F.3d 601, 608-10 (6th Cir. 1998)).
8.  R.R. testified at trial that she consented to the recording of her conversation with appellant.
9.  Though hotly contested at trial, R.R. testified that appellant:  (1) admitted to touching her and hurting
her in the recording; and (2) told her, during the taped conversation, that he believed that God had forgiven
him for his transgressions.